980 F.2d 721
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.ONE PARCEL OF REAL PROPERTY WITH THE BUILDING,APPURTENANCES, AND IMPROVEMENTS KNOWN AS 752 BARKSTREET, SWANSEA, MA., et al.,Defendants-Appellants.
No. 92-1011.
United States Court of Appeals,First Circuit.
December 9, 1992

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Marilyn M. Marciarelli on brief pro se.
A. John Pappalardo, United States Attorney, and Laurie J. Sartorio, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
Appellant, Marilyn Marciarelli, has appealed a district court judgment of civil forfeiture entered in favor of the government after a two-day trial.  We can give no meaningful review of appellant's contentions of district court error, however, because she has failed to order the trial transcripts.   Valedon Martinez v.  Hospital Presbiteriano de la Comunidad, Inc., 806 F.2d 1128, 1135 (1st Cir. 1986);   Muniz Ramirez v. Puerto Rico Fire Servs., 757 F.2d 1357, 1358 (1st Cir. 1985);  Fed.  R. App. 10(b).  On the record before us, we discern neither error nor abuse of discretion.


2
Similarly, even assuming that an ineffective assistance of counsel claim could arise from a civil forfeiture proceeding,  but cf.  United States v. $250,000 in United States Currency, 808 F.2d 895, 900 (1st Cir. 1987) (forfeiture statutes are predominantly civil in nature without the full range of constitutional protections usually associated with criminal sanctions), we have no basis for reviewing appellant's complaints as to her trial counsel's conduct.


3
Accordingly, the district court judgment is affirmed.